DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In the REMARKs, the Applicant argues that “in Cussonneau, the classification is done directly, either in a normal/abnormal state, or towards different types of anomalies (see paragraph [00111]), but never with a first classification towards a normal or abnormal state, then if an abnormal state is detected, with characterization according to predefined rules” (REMARKS, p. 11).  The Examiner respectfully disagrees.  Paragraph [0140] explains, “the anomalies are flagged if too many time steps of residue values are exceeding a given threshold, for a given time window. This time window depends on the nature of variables and anomalies to be detected” (FIG 7).  In this embodiment, an anomaly is detected in the water continuum when a threshold residue value is exceeded over too many time steps.  
The Applicant further argues that Cussonneau (EP 3112960) does not disclose or suggest at least the feature, “detect an anomaly in the water continuum, as a function of a number of time windows exhibiting an abnormal state” (REMARKS, p. 11-12).  The Examiner respectfully disagrees.  Paragraph [0140] describes an embodiment wherein, “anomalies are flagged if too many time steps of residue values are exceeding a given threshold for a given time window” (Step 710, FIG 7; P. 0140, 0144).  Following the anomaly flagging, step 720 performs a classification of the detected and flagged anomaly based on the output of tests of step 710, thereby assigning a type, similar to steps 520 and 620 (P. 0106).
Therefore, the Examiner maintains the previous rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-12 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cussonneau et al. (EP 3112960).
	Regarding claims 1, 17 and 18, Cussonneau discloses a device (P. 0048-49), a method, and computer program product for detecting and characterizing anomalies in a continuous stretch of water, comprising: 
providing at least one communication link to at least one sensor of at least one physical quantity in the continuous stretch of water (the physical quantities being either physical properties or the same property at different measurement points; Fig 1; P. 0072);
providing a processor configured for:
receiving measurements from the at least one sensor via the at least one communication link (P. 0138-9); 
generating a plurality of time windows for the measurements (P. 0137-0144); 
wherein for each time window of the plurality:
obtaining a set of values which are transformed using at least one transformation in the measurements in the time window (various ARMA models apply Fourier transforms prior to statistical analysis allowing frequency separation and improved feature identification; P. 0110, 0140);
applying an anomaly detector to the set of transformed values so as to detect a normal or abnormal state of the time window (time-steps), the anomaly detector being parametrized with sets of transformed values resulting from the application of the at least one transformation to previous measurement time windows of the at least one sensor (thresholds can be computed based on past observed standard deviations of the observations to take into account the usual variability of signals; P. 0140-141);
detecting an anomaly in the continuous stretch of water on the basis of the number of time windows exhibiting at abnormal state (anomalies are flagged if too many time-steps of a residue value are exceeding a given threshold for a given time window, where the time-step threshold is given by binomial probability computing and a risk level; P. 0140);
execute on the measurements a set of predefined detection rules for detecting a variation in at least one of the physical quantities (the number of exceeding-threshold time steps to raise the anomaly is given through binomial probability computing and a given level of risk; p. 0140); and
if an anomaly in the continuous stretch of water is detected, assigning to the anomaly an anomaly type associated with a variation in a subset of the physical quantities, if the variation in at least one of the quantities of the subset is detected (step 720; classifying anomalies based on applied rules to the output of the analysis; P. 0141-0142).
Regarding claim 2, Cussonneau discloses wherein one of the transformations of the measurements over a time window is a transformation of the measurements into values representative of the variability of the measurements within the time window. (ARMA, P. 0140).
Regarding claim 3, Cussonneau discloses wherein the transformation of the measurements into values representative of the variability of the measurements within the time window is carried out by subtracting from each measurement over the time window a median of said measurements over a sliding time window comprising at least said time window (P. 0087-0091, 0109).
Regarding claim 4, Cussonneau discloses preserving only measurements corresponding to a predefined direction of variation (discarding elements according to selection criterion, e.g. those having a positive sensitivity; 0087-0091, 0109).
Regarding claim 5, Cussonneau discloses wherein one of the transformations of the measurements over a time window consists of a slope test over the time window (e.g. gradient descent algorithm; P. 0089-0091, 0109).
Regarding claim 6, Cussonneau discloses wherein at least two of the sensors are sensors of one and the same physical quantity at two points of the water continuum, and one of the transformations of the measurements over a time window comprises a time difference between the measurements of the two sensors (P. 0083, 0110, 0111).
Regarding claim 8, Cussonneau discloses wherein the set of transformed values is obtained by at least two transformations of the measurements over the time window, and the detector of anomalies is configured to determine a normal or abnormal state of the time window on the basis of the set of transformed values (P. 0140).
Regarding claim 9, Cussonneau discloses wherein the set of transformed value is obtained by at least two transformations of the measurements over the time window (step 260 extracts and preprocessing a features vector; Fig 3), and the detector of anomalies is configured to detect normal or abnormal states of at least two subsets of values transformed respectively by said at least two transformations of the measurements over the time window (step 270 qualifies current state of entity and may apply to subset of nodes), and detect the normal or abnormal states of the subsets (step 280)(method 700 includes step 260-280, P. 0138).
Regarding claims 10 and 12, Cussonneau discloses wherein the processor is configured to calculate an intensity of variation of the physical quantities, and the set of predefined characterization rules comprises a predefined detection rule for detecting a variation of a physical quantity, if the intensity of variation of said physical quantity over the measurements is greater than a threshold of normal variation (predetermined thresholds; P. 0110, 0120, 0140).
Regarding claim 11, Cussonneau discloses assigning a criticality indicator to the anomaly (step 250, intensity; P. 0137-0138).
Regarding claim 15, Cussonneau discloses providing an interface for displaying the anomaly and its type to an operator (display events with their characteristics; P. 0095, 0102).
Regarding claim 16, Cussonneau discloses wherein: the interface is configured to receive from the operator a label relating to the anomaly (validation of events by the operator and inputting of labels; P. 0081-2); the time window of values, and the label relating to the anomaly are added to the training data (step 292; P. 0082-0083, 0138).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cussonneau et al. (EP 3112960).
Regarding claim 7, Cussonneau discloses classification based on a two-class Support Vector Machine (SVM) (normal/abnormal).  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a one-class SVM (e.g. ‘abnormal’), in order to simplify computation and reduce processing (P. 0078).
Regarding claim 13, Cussonneau discloses wherein the processor is configured to detect an anomaly including reduced chlorine concentrations (RCC) and reporting the results to the operator (P. 0117-0122), and further specifies labeling types to the anomalies (P. 0078).  Object labeling is well known in the art of machine learning applications, and providing a specific label (e.g. bacterial growth type) would have been a simple matter of design choice that would have been obvious to one of ordinary skill in the art at the time of the invention.  For example, chlorine is used for suppressing bacterial growth, and thus a detected RCC event would be associated with a bacterial growth event, and thus such a label is obvious.
Regarding claim 14, as set forth above, Cussoneau does not specify object labeling of detecting and anomaly events.  As explained above in claim 13, object labeling is well known in field of machine learning such as described by Cussoneau (P. 0078), and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide an ‘unknown type’ label to events that do not fall within the rules of anomaly detection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE BRYANT
Examiner
Art Unit 2877


/REBECCA C BRYANT/Examiner, Art Unit 2877